DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the dose member" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the dosing member".  There is insufficient antecedent basis for this limitation in the claim.
  The “dose member” and “dosing member” are being interpreted as “the cap member (112) per paragraph [0044].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagihara, et al. (“Hagihara”) (U.S. Pub. 2004/0112916).
	Regarding claim 1, Hagihara discloses a dosing cap comprising:
a collar member (Fig. 28: 7) having an annular skirt depending from a base, an inner surface of the annular skirt having a securing member (threads seen in Fig. 28) for securing the collar member to a neck of a container (3); the base comprising
at least one opening (2) with a one-way valve (1) permitting fluid flow in a first direction (¶ [0074]), and
an air channel (Fig. 28: 39) with a one-way valve (43) permitting fluid flow in a second direction;
a cap (29) member having an annular sidewall extending from a dispensing element (Fig. 29: 11), an inner surface of the annular sidewall having an attachment member (threads that connect to collar member (7), seen in Figs. 29 and 30) adjustably attached to a reciprocal attachment member (threads on (7) seen in Figs. 29 and 30) on an outer surface of the first sidewall;
a metering chamber formed by an enclosed volume between the cap member and the base (volume seen in Fig. 32 and 33); and
the dispensing element permitting flow of a fluid from the metering chamber.

Regarding claim 2, Hagihara discloses that the first one-way valve permits fluid flow from the container into the metering chamber, the first one-way valve preventing backflow from the metering chamber into the container (seen operating in Fig. 25).
Regarding claim 3, Hagihara discloses that the second one-way valve permits air flow into the container, the second one-way valve preventing backflow from the metering chamber into the container.  (Negative pressure in the container is replaced with air through the second one-way valve, ¶ [0080]))
Regarding claim 4, Hagihara discloses that the attachment member and reciprocal attachment member are respective first threads (on cap 29) and second threads (on collar 7), the first threads and the second threads adjustably interlock the collar member to the cap member.  (¶ [0077])
Regarding claim 5, Hagihara discloses that adjustment of the attachment of the cap member to the collar member, by changing the cap member as seen in Fig. 30, changes the volume of the metering chamber.
Regarding claim 8, Hagihara discloses that the collar member is a single integral component.  (Seen in Figs. 28 and 29)
Regarding claim 10, Hagihara discloses that the dispensing element is a push-pull cap (¶ [0076])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara as applied to claims 1 and 8, respectively above, and further in view of Li Pi Shan, et al. (“Shan”) (U.S. Pat. 7,608,668).
Regarding claim 6, Hagihara discloses that valves are formed by an “elastic material” (¶ [0041]) but is silent in regards to the material of manufacture of the first one-way valve and the second one-way valve.
Shan discloses that an ethylene/a-olefin multi-block copolymer material (col. 19, lines 5-10) may be used for elastic films, gaskets, hoses, tubing and other elastic items.  (col. 25, lines 34-44) and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Shan to manufacture the first one-way valve and the second one-way valve of known elastic materials, such as ethylene/a-olefin multi-block copolymer material, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 7, Hagihara is silent in regards to the material of manufacture of the collar member.
Shan discloses that an olefin-based polymer material (col. 19, lines 5-10) may be used for appliance handles, auto interior parts, cap liners, etc.  (col. 25, lines 34-44) and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Shan to manufacture the collar from known materials, such as an olefin-based polymer material, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 9, Hagihara is silent in regards to the material of manufacture of the collar member.
Shan discloses that an ethylene/a-olefin multi-block copolymer material (col. 19, lines 5-10) may be used for appliance handles, auto interior parts, cap liners, etc.  (col. 25, lines 34-44) and it would have been obvious matter of design choice to one with ordinary skill in the art, prior 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754